Citation Nr: 1709775	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:      Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran, of the Gulf War Era, served on active duty in the Marine Corps from August 2000 to August 20, 2005.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 7, 2009 Rating Decision (RD) by the Department of Veterans Affairs (VA) of the Boise, Idaho Regional Office (RO), which denied the Veteran service connection for hypertension.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) on May 21, 2012.  A transcript of the hearing is associated with the electronic claims file.   

In April 2014, the Board remanded the issue on appeal for further development.  

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends he has hypertension that is due to service.  He specifically contends that he had elevated readings in service, and that he was considered pre-hypertensive immediately following service.

By way of background, the Veteran's entrance examination dated February 2000 indicates that the Veteran did not suffer from high blood pressure at the time, nor did he have a history of high blood pressure.  Upon entrance, the Veteran's blood pressure reading was 149/88.  During service the Veteran had seven (7) blood pressure readings taken on different days where the diastolic pressure was 90mm or greater. 

Just prior to getting out of service, a medical note dated March 29, 2005 from San Diego VA OPC, stated the Veteran was being discharged from the Marine Corps and that his only claim under general medicine is that of heartburn and that the remainder of his claims are under orthopedic and neurologic problems.  The Veteran's blood pressure readings that day were 132/84, 130/86, 120/78.  

Two months after separation, on October 19, 2005, he was seen at the San Diego VA Medical Center (VAMC) during which time the physician stated that the Veteran's "blood pressure is borderline today.  I recommended starting treatment but he would like a chance to get back into shape first."  The physician also mentioned that the Veteran has had multiple high readings of blood pressure over the past two years and noted that he would have the Veteran return in three (3) months.  

On January 19, 2006, as a result of experiencing headaches and tremors, the Veteran drove himself to the emergency room.  The Veteran stated that he believes the headaches and tremors are related to his high blood pressure.  The physician noted that the Veteran was seen by a doctor on October 19, 2005 for an intake appointment and was found to have borderline hypertension.  The Veteran indicated that he wanted to be seen for hypertension and requested medication.  The Veteran's blood pressure at that time was 130/79.  The Veteran had an outpatient visit that same day and in the operative note the registered nurse noted the Veteran's mention of having a history of borderline hypertension, as well as his anxiety, stress over finances and the headache he had at the time which he rated as 4 on a pain scale of 1-10.  His blood pressure at that time was 148/89.  
A VA medical note dated May 2007 indicated that the Veteran was previously diagnosed with hypertension in 2005 and that the plan was to monitor his blood pressure closely and to see how decreasing his anxiety would improve his hypertension.

On April 30, 2009 at the Boise VAMC, the Veteran participated in a new patient intake, as he wanted to establish care regarding chronic adjustment disorder.  The Veteran's blood pressure at that time was 122/90.  Under the assessment/plan portion of the medical note, it stated "hypertension:  will trial Lisinopril 5mg qd."  Under the clinical reminder activity, it stated, "The patient's medication regimen was adjusted to improve BP control.  Comment: trial Lisinopril 5 mg qd."   

A medical opinion was sought and the Veteran had a VA examination in September 2009.  The examiner reviewed the claims file and noted that even though the Veteran did have evidence of elevated blood pressure during service, it was during times of pain and acute illness.  The examiner noted that the Veteran did have evidence of pre-hypertension, but no diagnosis of hypertension during the February 2005 examination.  The examiner therefore, opined that the Veteran's current diagnosis was less likely than not related to the pre-hypertensive reading he had in 2005.   

An additional medical opinion was sought in October 2010.  The examiner reviewed the September 2009 opinion.   The examiner noted that in order to meet the criteria for hypertension the Veteran "must have two recorded readings of 140/90...per day for 3 different days in the absence of pain, stress, illness...caffeine or tobacco intake, etc.  Otherwise the HTN is a secondary to the causative factor."  The examiner noted that the Veteran stated he has documented anxiety diagnosis.  The examiner ultimately opined that the Veteran's blood pressure was mostly in the normal range and at no point were the criteria for a diagnosis of essential hypertension met.  

The Board remanded this matter because both opinions appeared to fail to consider the October 19, 2005 San Diego VAMC records, that reflect an examination of the Veteran not yet two months after separation from service.  As stated above, this is
when the Veteran's physician stated, "blood pressure is borderline today.  I recommended starting treatment but he would like a chance to get back into shape first."  The remand ordered another examination and medical opinion to clarify whether the Veteran has a current diagnosis of hypertension and to provide an opinion as to the nature and etiology of the disability.  
Per this remand, on April 23, 2014, a VA examiner reviewed all available records using the Acceptable Clinical Evidence (ACE).  The examiner stated that the Veteran did not meet the RO Criteria of 160/90 and the fact that the Veteran was at one point pre-hypertensive "does not hold weight unless the official criteria for hyper tension are met within one year of separation..."  The examiner opined that the condition claimed is less likely than not (less than 50% probability) incurred in or caused by the claimed in service injury, event or illness."  

The examiner attempted to provide a medical opinion regarding the etiology of the hypertension; however, he appears to have relied solely on the fact that the criteria for presumptive service connection had not been met (i.e., that there was no diagnosis of hypertension within one year of separation.  The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  Thus, the opinion is inadequate, as it did not discuss the evidence both during and after service in making a determination as to whether his current hypertension is related to his service. 

Additionally, the record raises an additional theory of entitlement.  Particularly, there is some evidence that the Veteran's hypertension may be related to his service-connected adjustment disorder.  A medical opinion is necessary to determine whether this is the case.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for hypertension on a secondary basis in accordance with 38 C.F.R. § 3.310.  

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to his claim.   

3. Obtain a VA medical opinion from a qualified medical professional to determine the etiology of the Veteran's hypertension.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and if necessary examining the Veteran, the examiner must address the following:

(a) Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's diagnosed hypertension is etiologically related to, or had its onset during, the Veteran's active military service. 

Review of the entire file is required; however, attention is invited to the October 2005 VA Emergency Room record noting borderline hypertension (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date June 20, 2009, page 2 of 25).  Also, note that the mere fact that a diagnosis of hypertension was not established within one year of service is not dispositive of the issue of nexus. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(b) Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension is proximately due to or caused by the Veteran's service-connected adjustment disorder.  

(c)  Offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected adjustment disorder?

In providing these opinions, the examiner is asked to consider and comment on the May 2007 VA treatment record indicating a correlation between the Veteran's hypertension (HTN) and anxiety.  Under the assessment/plan portion of the medical note the physician stated "HTN- Monitor bp closely over the next 2 months.  We'll see how well decreasing his anxiety will improve his HTN."  

If the examiner determines that the Veteran's hypertension is aggravated by his service-connected adjustment disorder, the examiner should report the baseline level of severity of the hypertension prior to the onset of aggravation.  If some of the increase in severity of the hypertension is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

4. Thereafter, readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


